COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JOSE SALVADOR HERNANDEZ,                                      No. 08-21-00023-CV
                                                 §
                           Appellant,                             Appeal from the
                                                 §
 v.                                                             171stth District Court
                                 §
 ARLEON, LLC AND ISSE INVESTMENT                             of El Paso County, Texas
 GROUP CORPORATION,              §
                                                               (TC # 2017DCV2709)
                            Appellee.            §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 9, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. David Pierce, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before July 9, 2021.

       IT IS SO ORDERED this 9th day of June, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.